Exhibit 10.1

PEOPLES GAS SYSTEM

A DIVISION OF TAMPA ELECTRIC COMPANY

RETIREMENT AGREEMENT AND GENERAL RELEASE

THIS RETIREMENT AGREEMENT AND GENERAL RELEASE (the “Agreement”) is made and
entered into this 11th day of August, 2009, by and between PEOPLES GAS SYSTEM
(the “Company”), the principal place of business which is located at 702 North
Franklin Street, Tampa, Florida 33602 and WILLIAM N. CANTRELL (the “OFFICER”),
residing at 1017 1/2 Sterling Avenue, Tampa, FL 33629.

WHEREAS, the Officer is currently employed in the position of President Peoples
Gas System; and

WHEREAS, the Company is undergoing a restructuring process; and

WHEREAS, after 34.25 years of credited employment with and service to PEOPLES
GAS SYSTEM, and its affiliated companies, the Officer has elected to retire
commencing September 1, 2009, and;

WHEREAS, in recognition of the Officer’s service and the Officer’s providing a
general release, the Company desires to extend to the Officer certain payments
and benefits; and

WHEREAS, the parties have mutually agreed to enter into the following Retirement
Agreement and General Release (the “Agreement”).

NOW, THEREFORE, in consideration of the mutual covenants herein contained, it is
hereby agreed as follows:

 

  1. RETIREMENT DATE

(a) The Officer hereby notifies Company of his intention to apply for retirement
and hereby elects to retire on September 1, 2009 (the “Retirement Date”).

(b) The Officer shall perform those duties for the Company as he is specifically
assigned by the designated representative within the Company or its affiliates,
but he shall not act as an agent for the Company or allow anyone to believe that
he has the authority to act on behalf of the Company except in connection with
those specifically assigned duties. Coincident with the Officer’s execution of
this Agreement, the Officer agrees to submit his resignation as an Officer of
the Company, effective immediately, by execution and delivery of the resignation
letter dated as of the date of signing this Agreement and attached hereto.

(c) In addition to the Officer’s duties set forth in paragraph 1.(b), the
Officer shall take the necessary actions to identify and obtain new employment
if so desired. In the event the Officer obtains another position within TECO
Energy, Inc. or its subsidiaries prior to the Retirement date, this Agreement is
null and void.



--------------------------------------------------------------------------------

  2. COMPENSATION AND BENEFITS

(a) From the date of this Agreement up to the Retirement Date, the Officer shall
continue to receive the appropriate bi-weekly base salary of $13,423.07 at the
same time and manner as other similarly situated employees and shall remain
eligible for all of the Company’s employee benefit plans in accordance with
their terms. Contributions to such plans will be deducted from the Officer’s
salary as required by the Plans or as requested by the Officer.

(b) During the month of September 2009, the Company shall pay to the Officer a
one-time lump sum separation payment equal to one and one-half times the
Officer’s current base pay plus target bonus. The payment made to the Officer
shall be reduced to reflect the withholding of required FICA and federal
withholding taxes.

(c) During the month of September 2009, the Company shall pay to the Officer a
one-time lump sum separation payment equal to the present value of the enhanced
portion of the Officer’s retirement benefits under the TECO Energy Group
Supplemental Executive Retirement Plan (the “SERP”). The enhanced portion
represents two years added to the Officer’s age and length of service. The
payment made to the Officer shall be reduced to reflect the withholding of
required FICA and federal withholding taxes.

(d) During the month of September 2009, the Company shall pay to the Officer a
lump-sum payment for his accrued but unused vacation allowance for 2009, plus
the value of 134 hours vacation accrual for 2010 less the required FICA and
federal withholding taxes.

(e) The Officer shall retain his eligibility to participate in the Annual
Incentive Plan for the plan year 2009, and, if payments are made thereunder, a
prorated payment shall be paid to the Officer in 2010 at the same time as other
eligible officers are paid. If paid, all of the Officer’s qualitative goals
shall be paid at target. All other potential goal payments shall be paid based
on corporate performance. Such payment shall be prorated to the Retirement Date
and less the required FICA and federal withholding taxes.

(f) The Company shall provide the Officer with a twelve (12) month individual
career transition counseling program by a professional agency, if the Officer
chooses to take advantage of the services and continues to cooperate with such
firm. In order to qualify for such career transition counseling program, the
Officer must contact the Human Resources Department within three (3) months from
the Retirement Date.

(g) Commencing on the Officer’s Retirement Date, the Officer shall be entitled
to all retirement and associated benefits due such Officer pursuant to the
Company’s retirement and other benefit plans (the “Plans”). Nothing contained
herein shall be construed to affect the Officer’s rights as a retiree under such
Plans.

(h) At the Officer’s election the Company will provide health and dental
insurance coverage through the Company’s Retiree Medical program for the Officer
and his eligible dependents as previously elected until February 28, 2011.

(i) All of the Officer’s outstanding TECO Energy, Inc. stock options shall vest
as of August 31, 2009, and shall remain exercisable at any time on or before the
expiration date specified for each applicable stock option grant notwithstanding
the Officer’s retirement.



--------------------------------------------------------------------------------

(j) The restrictions upon all of the time-vested restricted stock granted to the
Officer under the TECO Energy, Inc. 2004 Equity Incentive Plan shall terminate,
and all of such time-vested restricted stock shall vest for the benefit of the
Officer, as of August 31, 2009, subject to the provisions of such plan.

(k) For purposes of the Officer’s TECO Energy, Inc. performance shares granted
to the Officer under the 2004 Equity Incentive Plan, the Performance Period
shall end on August 31, 2009, and the resulting number of shares shall be issued
to the Officer as set forth in the grant documents.

 

  3. CONFIDENTIALITY AND OTHER CONDUCT

(a) The Officer recognizes and acknowledges that during the course of his
employment with the Company, he has been exposed to, has had access to, and has
had disclosed to him information and material developed specifically by and for
the benefit of the Company and sensitive and/or proprietary information,
business planning and operations information, strategic, financial, business and
plant security information, business practices and procedures, and specific
Company procedures related thereto and to other matters, including without
limitation trade secrets, trademarks, service marks, trademarked and copyrighted
material, patents, patents pending, financial and data processing information,
data bases, interfaces, and/or source codes, Company procedures, specifications,
commercial information or other Company or Customer records including any
information or material belonging to others which has been provided to the
Company on a confidential basis, all of which are hereinafter referred to as
“Confidential Information.”

(b) The Officer agrees to maintain, in strict confidence, the Confidential
Information and agrees not to disclose to any third party or to use same to
benefit himself or any third party the Confidential Information or the fact of,
the terms of or the amount of the consideration paid as part of this Agreement
except that the Officer may disclose the fact of, the terms of or the amount of
consideration paid as part of this Agreement to the Officer’s spouse and the
Officer’s financial and legal advisors (“Approved Confidants”) but only to the
extent that the Approved Confidants agree to be bound by the provisions of this
Section. The Officer shall be legally responsible for any breaches of this
Section by his Approved Confidants. The Officer shall be prohibited from using,
duplicating, reproducing, copying, distributing, disclosing such Confidential
Information regardless of form or purpose, including without limitation, verbal
disclosure, data, documents, electronic media or any other media form. The
Officer agrees to abide by the non-disclosure and non-use obligations relating
to Company records, information, and property contained in the Company’s
Standards of Integrity.

(c) The restrictions on the Officer’s disclosure of Confidential Information set
out herein do not apply to such information that (i) is now, or hereafter
becomes, through no act or failure to act on the part of the Officer, generally
known or available to the public; or (ii) is required to be disclosed by a court
of competent jurisdiction or by an administrative or quasi-judicial body having
jurisdiction over the subject matter after the Officer has given the Company
reasonable prior notice of such disclosure requirement.

(d) The Officer agrees to conduct himself in all actions or conduct relating to
the Company in a manner consistent with existing Company policy and to refrain
from engaging in any conduct which holds the Company up to ridicule in the
community or which jeopardizes or adversely affects the business or reputation
of the Company. The Officer agrees that neither he nor his Approved Confidants
will speak or publish words which are disparaging of the Company or its officers
or employees.



--------------------------------------------------------------------------------

(e) For the purpose of this Section the term “Company” shall mean TECO Energy,
Inc., Tampa Electric Company, Peoples Gas System, TECO Partners, Inc., TECO
Guatemala, Inc., and all of their subsidiaries and affiliates.

 

  4. RELEASE OF CLAIMS

(a) For and in consideration of the payments and increased benefits made to the
Officer pursuant to Section 2. hereof, the Officer, for himself, his heirs,
executors, administrators, successors and assigns acknowledges that the payments
being made as consideration are in addition to anything of value to which he is
entitled and accordingly hereby releases and agrees to hold harmless the Company
from all claims, rights, causes of action or liabilities of whatever nature,
whether at law or in equity, or damages (compensatory, consequential or
punitive) against the Company that the Officer, his heirs, executors,
administrators, successors, and assigns, may now have or hereafter can, shall or
may have for, upon, or by reason of any matter, cause or thing, whatsoever, that
has happened, developed or occurred on or before the date of this Agreement,
arising out of the Officer’s employment (other than Workers’ Compensation claims
pending or otherwise related to such employment) with or termination of
employment from the Company or retirement hereunder, including, but not limited
to, claims for wrongful termination, discrimination, retaliation, invasion of
privacy, defamation, slander, and/or intentional infliction of emotional
distress, any rights to a grievance proceeding and those arising under any
federal, state, or local discrimination or civil rights or labor laws and/or
rules or regulations, and/or common law, whether in contract or in tort, as they
relate to the employment relationship of the Officer/Employer (including without
limitation claims arising under the Age Discrimination in Employment Act, the
Older Workers’ Benefit Protection Act (29 USC §626), Title VII of the Civil
Rights Act of 1964, Worker Adjustment and Retraining Notification Act (29 USC
§2101-2109), or the Employee Retirement Income Security Act, as such laws have
been or may be amended from time to time).

(b) The Company and the Officer agree that by entering into this Agreement the
Officer does not waive claims that may arise after the date of execution of this
Agreement.

(c) The Officer acknowledges and agrees that this Agreement shall not be
construed as an admission by the Company of any improper or unlawful actions or
of any wrongdoing whatsoever against the Officer or any other persons, and the
Company expressly denies any wrongdoing whatsoever against the Officer or any
other person.

(d) For the purposes of this Section, “Company” shall include TECO Energy, Inc.,
Tampa Electric Company, Peoples Gas System, TECO Partners, Inc., TECO Guatemala,
Inc., their subsidiaries and affiliates, and any agent, officer, director, or
employee thereof.

 

  5. REMEDY AT LAW INSUFFICIENT

Officer acknowledges that damages at law is an insufficient remedy if the
Officer violates the terms of this Agreement, and that the Company would suffer
a decrease in value and irreparable damage as a result of such violation.
Accordingly, on a violation of any of the covenants set forth herein,
particularly those contained in Section 3., the Company, without excluding or
limiting any other available remedy, shall be entitled to the following
remedies:

(1) Upon posting a reasonable bond and filing with a court of competent
jurisdiction an appropriate pleading and affidavit specifying each obligation
breached by the Officer, automatic entry by a court in accordance with Florida
Statute §542.335(1)(j) having jurisdiction of an order granting an injunction or
specific performance compelling the Officer to comply with that obligation,
without proof of monetary damage or an inadequate remedy at law; and



--------------------------------------------------------------------------------

(2) Reimbursement of all costs and expenses incurred by the Company in enforcing
those obligations or otherwise defending or prosecuting any litigation arising
out of the Officer’s obligations, including premiums for bonds, fees for experts
and investigators, and legal fees, cost, and expenses incurred before a lawsuit
is filed and in trial, appellate, bankruptcy and judgment-execution proceedings.

The foregoing remedies are cumulative to all other remedies afforded by law or
in equity, and the Company may exercise any such remedy concurrently,
independently or successively. If for any reason a court of competent
jurisdiction determines that the Company is not entitled to an injunction based
on a breach of a material obligation under this Agreement as described above,
the Officer shall pay to the Company as liquidated damages, on demand in
immediately available legal tender of the United States of America, a sum equal
to all profits, remuneration, or other consideration the Officer gains from all
activities in breach or contravention of any of the Officer’s obligations.

 

  6. SURVIVAL

Neither completion of payments hereunder nor termination of this Agreement shall
be deemed to relieve the Officer or the Company of any rights or obligations
hereunder which by their very nature survive the completion of payments by the
Company, including without limitation, Sections 3., 4., 5., 6., 7. and 9.
hereof.

 

  7. ENTIRE AGREEMENT

The Officer acknowledges and agrees that this Agreement contains the entire
agreement between himself and the Company and that no statements or promises
have been made by either party concerning the contents of this Agreement other
than as expressly contained in this document.

 

  8. EFFECTIVE DATE

This Agreement shall become effective at the close of business on the seventh
day following the execution and delivery of the Agreement by the Officer (the
“Rescission Period”). At any time during the Rescission Period, the Officer may
rescind this Agreement by giving written notice to the Company at its Human
Resources Department.

 

  9. GOVERNING LAW AND JURISDICTION

This Agreement shall be governed by the laws of the State of Florida. The
parties agree that any dispute arising out of this Agreement shall be brought in
the courts located in Hillsborough County, Florida, and each party consents to
the exclusive jurisdiction of those courts.



--------------------------------------------------------------------------------

  10. STATEMENT OF UNDERSTANDING

THE OFFICER ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT, KNOWS AND
UNDERSTANDS THE CONTENTS CONTAINED IN IT, HAS BEEN GIVEN THE OPPORTUNITY TO
CONSIDER THE AGREEMENT FOR FORTY-FIVE (45) DAYS, THE COMPANY HAS ADVISED HIM TO
CONSULT AN ATTORNEY IF HE DESIRES AND HE HAS BEEN GIVEN THE OPPORTUNITY TO DO
SO. FURTHER, THE OFFICER UNDERSTANDS THAT HE MAY RESCIND THIS AGREEMENT AT ANY
TIME DURING THE SEVEN (7) DAYS IMMEDIATELY FOLLOWING EXECUTION. THE OFFICER DOES
FREELY AND VOLUNTARILY ASSENT TO ALL OF ITS TERMS AND CONDITIONS AND SIGNS THIS
AGREEMENT AS HIS OWN FREE ACT AND RECOGNIZES THAT BY DOING SO HE IS RELEASING
THE COMPANY FROM ANY LIABILITY UNDER THE OLDER WORKERS’ PROTECTION ACT.

If the Officer chooses to waive the 45 day requirement, please indicate by
initialing and dating the following paragraph in the space provided in the left
margin.

THE OFFICER DOES HEREBY WAIVE THE FORTY-FIVE (45) DAY PERIOD TO CONSIDER THIS
AGREEMENT AS REQUIRED UNDER THE OLDER WORKERS’ BENEFIT PROTECTION ACT (29 USC
§626). FURTHER, THE OFFICER UNDERSTANDS THAT HE MAY RESCIND THIS AGREEMENT AT
ANY TIME DURING THE SEVEN (7) DAYS IMMEDIATELY FOLLOWING EXECUTION.

IN WITNESS WHEREOF, PEOPLES GAS SYSTEM and WILLIAM N. CANTRELL have caused this
instrument to be executed as of the date first written above.

This Agreement supersedes and replaces any previous version of this agreement or
any agreement between the parties concerning this retirement.

 

PEOPLES GAS SYSTEM,

A DIVISION OF

TAMPA ELECTRIC COMPANY,

A FLORIDA CORPORATION

BY:  

/s/ Clinton E. Childress

  Clinton E. Childress   Chief Human Resources Officer and Procurement Officer

CAUTION! READ BEFORE SIGNING

 

BY:  

/s/ William N. Cantrell

  William N. Cantrell DATE SIGNED: August 11, 2009